            Case 2:17-cv-02896-JCM-GWF Document 75 Filed 03/22/19 Page 1 of 3



 1   ADAM H. SPRINGEL, ESQ.
     Nevada Bar No. 7187
 2   L. COURTNEY KLUEVER, ESQ.
 3   Nevada Bar No. 10909
     SPRINGEL & FINK LLP
 4   10655 Park Run Drive, Suite 275
     Las Vegas, Nevada 89144
 5   Telephone: (702) 804-0706
 6   Facsimile: (702) 804-0798
     E-Mail:    aspringel@springelfink.com
 7                  ckluever@springelfink.com
 8   Attorneys for Defendant/Counter-Claimant/Third-Party Plaintiff
     TAYLOR WALES
 9
10                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
11                                         ***
12   THE BANK OF NEW YORK MELLON FKA           Case No.: 2:17-cv-02896-JCM-GWF
     THE BANK OF NEW YORK, AS TRUSTEE FOR
13   THE CERTIFICATEHOLDERS OF CWALT,
                                               STIPULATION AND ORDER TO EXTEND
14   INC. ALTERNATIVE LOAN TRUST 2005-23CB
                                               DISPOSITIVE MOTION DEADLINE
     MORTGAGE PASS-THROUGH
15   CERTIFICATES, SERIES 2005-23CB,
                                               [FOURTH REQUEST]
16
                               Plaintiff,
17
     vs.
18
     TAYLOR WALES, FIRST CALIFORNIA
19
     MORTGAGE COMPANY, LOS PRADOS
20   COMMUNITY ASSOCIATION,

21                       Defendants.
22   _________________________________________
     TAYLOR WALES,
23
                               Counter-Claimant,
24
25   vs.

26   THE BANK OF NEW YORK MELLON FKA
     THE BANK OF NEW YORK, AS TRUSTEE FOR
27   THE CERTIFICATEHOLDERS OF CWALT,
28   INC. ALTERNATIVE LOAN TRUST 2005-23CB




     {N0536808;1}                                   -1-
            Case 2:17-cv-02896-JCM-GWF Document 75 Filed 03/22/19 Page 2 of 3



 1   MORTGAGE PASS-THROUGH
     CERTIFICATES, SERIES 2005-23CB,
 2
 3                       Counter-Defendant.
     _________________________________________
 4   TAYLOR WALES,
 5                             Third-Party Plaintiff,
 6
     vs.
 7
     RUGGED OAKS INVESTMENTS, LLC,
 8
 9                             Third-Party Defendant.

10
11            Defendant/Counter-Claimant/Third-Party      Plaintiff   TAYLOR      WALES       (“Wales”),    and
12   Plaintiff/Counter-Defendant The Bank of New York Mellon fka The Bank of New York, as Trustee for
13   the Certificateholders of CWALT, Inc. Alternative Loan Trust 2005-23CB Mortgage Pass-Through
14   Certificates, Series 2005-23CB (“BoNYM”) stipulate to extend the dispositive motion deadline as to
15   Wales’ counterclaim against BoNYM. This is the fourth request to extend the dispositive motion deadline
16   set by the stipulation and order to extend discovery filed on August 23, 2018 [ECF No. 54] and counsel
17   for the stipulating parties do not anticipate that any additional extensions will be necessary. The current
18   deadline is set for March 22, 2019. Third-Party Defendant Rugged Oaks Investments, LLC filed a Motion
19   to Dismiss Wales’ Third-Party Complaint on March 19, 2019 [ECF No. 74] that Wales will timely oppose.
20   Wales and BoNYM stipulate and agree to an additional 60-day extension of the deadline to file dispositive
21   motions. The new deadline for dispositive motions is May 20, 2019. The new deadline for the proposed
22   joint pretrial order is June 24, 2019.
23            Good cause exists to grant the extension. This court previously dismissed BoNYM's claims based
24   upon a statute of limitations issue. [ECF No. 66]. Wales has since been evaluating the merits of his
25   counterclaims against BoNYM and Rugged Oaks and the parties remain engaged in settlement
26   negotiations.   Undersigned counsel of the law firm of Springel & Fink LLP recently took over
27   management of this action and needed time to become familiar with the facets of the parties’ respective
28   claims. Extending the deadline for dispositive motions under the circumstances will allow the preserve



     {N0536808;1}                                       -2-
            Case 2:17-cv-02896-JCM-GWF Document 75 Filed 03/22/19 Page 3 of 3



 1   both party and judicial resources by preventing the commencement of a trial or appeal when the action
 2   may be otherwise resolved. This request is made in good faith and not made for purposes of delay.
 3   Dated: March 22, 2019.
 4
      SPRINGEL & FINK LLP                                  AKERMAN LLP
 5
 6    __/s/ Adam H. Springel____________________           __/s/Tenesa Powell____________
      ADAM H. SPRINGEL, ESQ.                               ARIEL E. STERN, ESQ.
 7    Nevada Bar No. 7182                                  Nevada Bar No. 8276
      L. COURTNEY KLUEVER, ESQ.                            TENESA POWELL, ESQ.
 8    Nevada Bar No. 10909                                 Nevada Bar No. 12488
 9    10655 Park Run Drive, Suite 275                      1635 Village Center Circle, Suite 200
      Las Vegas NV, 89144                                  Las Vegas, Nevada 89134
10    Attorneys for Taylor Wales                           Attorneys for The Bank of New York Mellon
11
12
13
14
                                                    ORDER
15
              IT IS SO ORDERED:
16                                       _________________________________________
17                                       UNITED STATES
                                         UNITED  STATESDISTRICT   COURT
                                                          MAGISTRATE      JUDGE
                                                                       JUDGE

18
                                                 3/26/2019
                                         DATED: _________________________________
19
20
21
22
23
24
25
26
27
28




     {N0536808;1}                                    -3-
